Citation Nr: 1742837	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a right hand disability, to include as secondary to a right wrist disability

3. Entitlement to service connection for a left knee disability. 

4. Entitlement to service connection for a left ankle disability, to include as secondary to a left knee disability.

5. Entitlement to service connection for bilateral shin splints. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to March 1990. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before the Board.  The Veteran failed to appear to the scheduled hearing in March 2015.  The Veteran requested that his hearing be rescheduled; however, the Veteran failed to appear at the rescheduled hearing in November 2015.  As the Veteran did not provide good cause explanation for nonappearance at the November 2015 hearing, or request to reschedule the hearing, his hearing request is effectively deemed withdrawn. See 38 C.F.R. § 20.704 (e) (2016).

In January 2016, these matters were remanded for further development and are now ready for adjudication.


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has left knee, left ankle, and bilateral shin splint disabilities that are etiologically related to his active duty service.

2.  The Veteran's currently diagnosed low back and right hand disabilities were not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between these disabilities and his active service or any service-connected disability.


CONCLUSIONS OF LAW

1.  Low back and right hand disabilities, were not incurred in or aggravated by service and may not be presumed related to service or to any service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee, left ankle, and bilateral shin splints disabilities, are met.  38 U.S.C.A. §§ 1110 , 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

With regard to the claims for service connection for left ankle and left knee disabilities and bilateral shin splints, as the Board grant of service connection for these claims constitutes a complete grant of the benefits sought on appeal, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With regard to the claims for service connection for low back and right hand disorders, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to these claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records (STRs), VA treatment records, and private treatment records.

In the January 2016 remand, the Board noted that the private treatment records from Dr. S.M.A. were incomplete and remanded this case in order to obtain the missing treatment records.  In a March 2016 letter, the RO provided the Veteran with a VA Form 21-4142 and Form 21-2142a in order to request these records.  However, the Veteran failed to respond to the RO's request.

The Veteran was afforded relevant VA examination in June 2011 and pursuant to the Board's January 2016 remand, in April 2016 which cured the deficiencies found in the prior VA examiner's opinion.  The Board finds that the examination reports and opinions, in the aggregate, show that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remand (with regard to the claim for service connection for a low back disability).  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Low back and right hand disabilities

The Veteran claims his low back disability had an onset during service. 

STRs document several complaints of low back pain during service in January 1990 and February 1990.  In January 1990, he complained of low back pain as well as several other symptoms, and was assessed with diarrhea. However, in February 1990, the Veteran complained of recurrent back pain and indicated that he hurt his back while on duty lifting 50 pounds.  He was assessed with a possible back strain and placed on a profile stating he should not lift more than 10 pounds for three days and to have physical training at his own pace and distance.

Post-service, private treatment records include a July 2005 report which indicates that the Veteran was a police officer and was initiating a high-speed chase going about 55 miles an hour when he lost control of his vehicle.  He reported having lower back pain after the accident.  Examination revealed thoracic soreness in his back, but he was not diagnosed with any back disability.  A January 2006 report indicates a complaint of some mid-back pain after a car accident during which it was believed that he sustained a small compression fracture of his lower thoracic spine.

An October 2007 report indicates a complaint of a flare-up of mid low back pain.  X-rays of his low back a few years prior were unremarkable.  The assessment was backache.

A January 2008 MRI of the lumbar spine indicated canal and foramen widely patent throughout the lumbar spine.  There was no evidence of nerve root compression.  Mild facet degenerative change L3-L4, L4-L5 and minimal chronic anterior wedging of T11 and T12 small schimorls nodes T10 through L1 was also indicated.

On June 2011 VA joints examination, the Veteran presented with a history of back pain after marching on a 25-mile road during service with his ruck sack.  Symptoms improved, but about early 1990 he was doing lifting in the motor pool and developed low back pain to his hips, went on sick call, and was prescribed NSAIDs.  Post-service, in 2005 he was involved in a car accident which he said caused a compression fracture.  The VA examiner diagnosed mild anterior wedging of T11 and degenerative disc disease of the LS spine.

The examiner opined that it was less likely as not that his back condition was caused by or a result of his service.  The rationale was that the STRs did not reveal a specific injury to his back that resulted in a fracture.  There was no documentation of treatment in the private sector from 1990 until 2005.  He was involved in a severe motor vehicle accident and his physician stated that the fracture was most likely due to injuries sustained in the 2005 car accident.

In an October 2012 medical opinion, private physician Dr. S.M.A. indicated that the Veteran had a history of mild low back pain that was present prior to his motor vehicle accident in 2005.  His X-rays at the time of the accident did not show acute injury, but did show the old lower thoracic compressions fractures.

As stated in the January 2016 remand, the Board found that the opinion was incomplete.  The June 2011 examiner provided an opinion regarding the Veteran's fracture of T11, but failed to offer an opinion regarding the etiology of the Veteran's arthritis (degenerative changes in L3-L4, L4-L5).  Additionally, the VA examiner indicated that the STRs failed to note a specific injury to the back; however, as previously indicated, the Veteran reported an injury to his back in February 1990 after lifting 50 pounds.  On remand, the Board requested an addendum medical opinion that addressed whether the Veteran's arthritis of the low back was causally or etiologically due to the documented injury sustained during service.

Pursuant to the Board's remand, the Veteran underwent an April 2016 VA back Disability Benefits Questionnaire (DBQ) examination.  He was diagnosed with intervertebral disc syndrome, degenerative disc disease, and lumbar intervertebral disc disease.  The Veteran stated that his initial back pain began in 1989 in the lower back.  He stated that this injury occurred as a result of a twisting injury when he was removing his 90 pound ruck sac to participate in a "mock" attacks.  He stated that he later had multiple recurrent back injuries, which were documented in the January and February 1990 STRs and had not completely resolved prior to the 2005 car accident during which he re-injured his back.

With regard to whether the Veteran's arthritis of the low back was casually or etiologically related due to service, to include the documented injury during service in February 1990, had an onset during service, or began within one year of discharge from service, the examiner opined that it is less likely as not that the Veteran's arthritis of the low back is causally or etiologically due to service, to include the documented February 1990 service-related injury, or began within one year of discharge from service.

With regard to the Veteran's X-rays from the 2005 motor vehicle accident which showed compression fractures, the examiner stated that the current imaging studies did not reveal any compression fractures that are equal to or greater than 50 percent compression fractures.  Therefore, any compression fractures less than 49 percent are not considered to being contributing factors to a permanent back disability.  

The examiner based his medical opinions on the Veteran's history, imaging studies, and consideration of the relevant published literature.

With regard to the Veteran's right hand disability, he contends that it began during service, or in the alternative, that it is secondary to his service-connected right wrist disability. 

The STRs indicate that the Veteran broke his right hand in October 1989.  In November 2009, he was placed on a profile.  See October/November 1989 DA Form 3349.
A December 1989 CT scan of the right wrist revealed no evidence of hook of the hamate fracture.

On April 2016 VA hand and finger conditions DBQ examination, the Veteran presented with a history of right hand symptoms in 1989.  He reported that his right hand injury occurred as a result of a crush injury to the right hand and finger when a 60 pound starter dropped on the hand.  He was treated non-operatively during service and eventually returned to active duty with profiles.

The examiner diagnosed osteoarthritis.  With regard to whether the right hand disability was causally or etiologically due to service or hand an onset during service, to include the documented right hand injury in 1989, the examiner opined that it is less likely than not that his service-connected injury had resulted in a progressive disability of the hand or fingers.  The examiner stated that the current imaging studies demonstrated bilateral hand osteoarthritis of normal aging, but not residual evidence of residual fracture of the fingers or bilateral hands.  Therefore, the right hand disability is not causally or etiologically due to service or proximately due to or aggravated by his service-connected right wrist disability.

The Board finds that the claims must be denied.  There is no competent medical evidence to show that the Veteran has a low back disability that is related to his service or that his right hand disability is related to his service or to his service-connected right wrist disability.

In this regard, the Board has considered the October 2012 private medical opinion that he had a history of mild low back pain that was present prior to his motor vehicle accident in 2005 and that his X-rays at the time of the accident did not show acute injury, but did show the old lower thoracic compressions fractures.  To the extent that the private medical provider related the Veteran's low back disability to his service, this provider supplied a bare conclusion which is not supported by a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Moreover, although the STRs indicate low back and right hand injuries, the post-service records do not reflect problems relating to his low back arthritis until January 2008 and right hand CTS in October 2012 or arthritis until April 2016.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of any arthritis of the low back is over 17 years after service and the earliest post-service medical evidence of any neurological disorder of the right hand is over 22 years after service.  These long periods without problems (while, importantly, other problems are indicated) weighs against these claims.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has a right hand disability that is related to his service-connected right wrist disability.

The Board has taken the contention that the Veteran' claimed disabilities were caused by his service seriously (this was the basis of the Board's remand in order to address this medical question).  In this regard, the Board finds that the June 2011 and April 2016 VA examinations and medical opinions, in the aggregate, provide highly probative evidence against these claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining physician assistant concluded that the Veteran's low back and right hand disabilities were not related to his service and that his right hand disability was not related to his service-connected right wrist disability.  In sum, the examiners provided conclusions with sufficient rationales.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service or service-connected disability and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of low back and right hand disabilities, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for low back and right hand disabilities and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

Left knee, left ankle, and bilateral shin disabilities

The Veteran asserts his left knee and bilateral shin disabilities began during service.  He also contends that his left ankle disability began during service or, in the alternative, is secondary to his left knee disorder.

STRs document several instances of left knee pain.  See, January 1989, June 1989, and November 1989 service treatment notes. 

Post-service, an October 2012 statement the Veteran's private physician indicated that the Veteran had a history of arthritis and joint pain in his ankle.
On June 2011 VA examination, the examiner diagnosed medial joint space narrowing, spurs of the posterior patella and osteoarthritis changes of the patellofemoral compartment. See, June 2011 VA examination.

With regard to the left knee disability, the June 2011 VA examiner opined that the Veteran's left knee disability is less likely as not due to service, because X-rays of both knees were similar in findings.  The examiner then concluded that the Veteran's knee was most likely due to "repetitive work" the Veteran has done.

Of note, although the Veteran's current X-rays for both knees had similar findings, the Veteran had a documented injury to his right knee during service as well. See January 1989 treatment note.  The Board therefore found the rationale of the June 2011 VA examiner to be inadequate and remanded the claim for an addendum opinion.  The Board also remanded the claims for service connection for left ankle and bilateral shin disabilities for VA examinations and medical opinions to be obtained.

Pursuant to the Board's remand, on April 2016 VA knee and lower leg conditions DBQ examination, a VA examiner diagnosed left knee instability and internal derangement, and left shin splints.  On April 2016 VA ankle conditions DBQ examination, the examiner diagnosed left deltoid ligament, left collateral ligament, and left ankle osteoarthritis.

In April 2016 VA medical opinions, the examiner opined that it is as likely as not that the Veteran's left ankle disability is related to his service.  The examiner also opined that it is more likely than not that the left knee and lower leg injury were both directly related to service as well as proximately aggravated by the service-connected left ankle injury.  The examiner further opined that it is as likely as not that the development of his bilateral shin splints is related to service.  

The opinions were based on the Veteran's history and physical examination, the examiner's expertise as an orthopedic surgeon, and consideration of relevant published literature and current imaging studies.

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for left knee, left ankle, and bilateral shin splint disabilities, are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Further discussion of the evidence is simply not warranted.  Since service connection for right leg length discrepancy is being granted on a direct basis for each disability, there is no need to consider the theory of secondary service connection.  The nature and extent of this disability caused by service is not currently before the Board.


ORDER

Service connection for a low back disorder, is denied.

Service connection for a right hand disorder, is denied.

Service connection for a left knee disorder, is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for a left ankle disorder, is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for bilateral shin splints, is granted, subject to controlling regulations governing the payment of monetary awards. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


